Title: Thomas Jefferson to John G. Jackson, 27 December 1818
From: Jefferson, Thomas
To: Jackson, John George


          
            Dear Sir
            Monticello
Dec. 27. 18.
          
          I feel with great sensibility, the kind interest you are so good as to express on the subject of my health. my trial of the Warm springs was certainly ill-advised. for I went to them in perfect health, and ought to have reflected that remedies of their potency must have effect some way or other. if they find disease they remove it; if none, they make it. altho’ I was reduced very low, I mi may be said to have been rather on the road to danger, than in actual danger. I have now entirely recovered my strength, & consider my health as restored. But as to the value of my life, dear Sir, of which you speak so partially, it is now nothing. I may do for our University what others would do better were I away. my vicinity to the place alone giving me prominence in it’s concerns. as to every thing else, I am done. enfeebled in body, probably in mind also, in memory very much, and all those  faculties on the wane which are the avenues to life’s happiness, I am equal to no pursuit useful to others, or interesting to myself, beyond such employment of my time remaining time, as may protect me from the taedium vitae, not the least afflicting of the distresses of old age. I read with avidity, but have the sensations of the gallows when obliged to take up my pen. to yourself I sincerely wish a lengthened life of health and happiness.
          Th: Jefferson
        